            Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________

NEW YORK YANKEES PARTNERSHIP; and
LEGENDS HOSPITALITY, LLC
                                                    Civil Action No.: 1:20-cv-5499
      Petitioner

              v.


WALTER HASS
       Respondent.
______________________________________________




       PETITIONER NEW YORK YANKEES PARTNERSHIP’s and LEGENDS
       HOSPITALITY, LLC’s MEMORANDUM OF LAW IN SUPPORT OF ITS
              PETITION TO CONFIRM ARBITRATION AWARD




                                              THE LAW OFFICE OF
                                              JOHN P TOUHEY, PLLC

                                              John P. Touhey, Esq.
                                              Attorney for Petitioner
                                              10 Lafayette Square, #1602
                                              Buffalo, New York 14203
                                              (716) 427-8770
                                              John.touhey@touheylaw.com




                                          1
          Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 2 of 8




                           TABLE OF CONTENTS

  I.   Table of Authorities………………………………………………………………………3

 II.   Preliminary Statement……..…………………………………………………………….4

III.   Statement of Facts……………..…………………………………………………..……..4

IV.    Legal Argument…………………………………………………………………….…… 6

 V.    Conclusion……………………………………………………………………….……..... 7




                                     2
           Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 3 of 8




                          TABLE OF AUTHORITIES

Cases                                                                 Pages

Citigroup, Inc. v. Abu Dhabi Inv. Auth.,
776 F.3d 126, 132 (2d Cir. 2015)…………………………………………………………..6

D.H Blair & Co. Inc. v. Gottdiener,
492 F. 3d 95, 110 (2d Cir. 2006)…………………………………………………………...6

Florasynth, Inc. v. Pickholz,
750 F.2d 171, 177 (2d Cir. 1984)…………………………………………………………..7


Statutes

Federal Arbitration Act 9 U.S.C. § 9 ………………………………………………………6

Federal Arbitration Act 9 U.S.C. § 12 ……………………………………………………..7




                                      3
              Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 4 of 8




 I.   Preliminary Statement

         The New York Yankees Partnership and Legends Hospitality, LLC (the “Petitioner”), by

 and through the undersigned counsel, and in accordance with Section 9 of the Federal Arbitration

 Act, 9 U.S.C. § 9, respectfully submits this Memorandum of Law in Support of its petition which

 seeks: 1) an Order confirming the April 6, 2020 Arbitration Award granted by arbitrators Walter

 G. Gans, Gerald Harris and Eugene Farber (the “Panel”) in favor of Petitioner and against

 Respondent; and 2) an Order entering judgment thereon for the full sum of the Award which is

 $626,705.48 (Six Hundred Twenty-Six Thousand Seven Hundred Five Dollars and 48/100).

         This action arises from Respondent’s breach of agreements which resulted in money

 damages sustained by Petitioner. The Panel conducted an arbitration hearing, received paper

 submissions from Petitioner and heard oral argument. Despite due notice, Respondent did not

 participate in the evidentiary hearing. An Arbitration Award was granted by the Panel on April 6,

 2020 and sometime on or around April 9, 2020, the Award was mailed certified and by FedEx to

 Respondent. Since that time, three months have elapsed and the Arbitration Award has not been

 modified, vacated or corrected and remains in full force and effect. Petitioner timely brings this

 Petition to Confirm the Arbitration Award within one year of the date the Award was granted.

         Based upon the foregoing, the Arbitration Award should be confirmed by this Court and

   judgment should be entered thereon.


II.   Statement of Facts

         On October 5, 2012, Petitioner and Respondent entered into a Champions Suite License

 Agreement, Champions Suite Ticket Agreement and a Champions Suite Food and Beverage

 Agreement all dated October 5, 2012 (the “2012 Agreements”). Subsequent addenda were


                                                 4
              Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 5 of 8




executed on March 3, 2015 (the “2015 Addenda”). Pursuant to the 2015 Addenda, Respondent

agreed to a term of ten (10) License Years for Champions Suite Seating Locations.

       Prior to the 2017 season, Respondent informed Petitioner that he was ill and was unable to

pay for tickets for the 2017 season. Petitioner agreed to allow him a one year hiatus in payment

and enforcement on the terms of his current 2012 Agreement and 2015 Addenda and he executed

a new Champions Suite License Agreement, Champions Suite Ticket Agreement and Champions

Suite Food and Beverage Agreement all dated June 22, 2017 (the “2017 Agreements”).

Respondent agreed to a term of eight (8) License Years for Champions Suite Seating Locations.

       At the start of the 2018 season and pursuant to the 2017 Agreements, Respondent failed to

make timely payment for the first and second License Years, which were the 2018 and 2019 MLB

seasons respectively. The Petitioner has not received any of the annual license fees, ticket fees or

food and beverage fees pursuant to the 2017 Agreements and therefore, Respondent defaulted on

the 2017 Agreements.

       For purposes of clarity, the 2012 Agreements, the 2015 Addenda and the 2017 Agreements

may be collectively referred to hereafter as simply, the “Agreements.”

       A Demand for Arbitration was filed by the Petitioner on November 22, 2019 and Case

Number 01-19-0004-1528-1-ET was assigned on or around November 25, 2019 demanding an

award for annual license fees, ticket fees and food and beverage fees as well as costs, interest and

attorneys’ fees due under the Agreements.

       Pursuant to the Commercial Arbitration Rules of the American Arbitration Association,

Expedited Procedures effective October 1, 2013, a preliminary hearing was held on Wednesday,

March 4, 2020 at 2:00 p.m. before the Panel. John P. Touhey, Esq. appeared on behalf of

Petitioner.
                                                 5
               Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 6 of 8




         Despite due notice provided to Respondent both by the AAA and Petitioner representative

  by Email and US mail, Respondent failed to appear and the Panel set an evidentiary hearing in this

  matter for March 20, 2020 at 1:00 p.m.

         Upon Motion for Award of Judgment submitted by Petitioner and oral argument, the Panel

  conducted its evidentiary hearing on March 20, 2020. On March 25, 2020, Petitioner submitted

  its Dispute Resolution Proposal to the Panel. Respondent did not submit his Dispute Resolution

  Proposal.

         On April 6, 2020, the Panel delivered its Arbitration Award for damages in favor of

  Petitioner and against Respondent in the sum of $626,705.48 (Six Hundred Twenty-Six Thousand

  Seven Hundred Five Dollars and 48/100), which includes annual license fees, ticket fees and food

  and beverage fees as well as reasonable costs, interest and attorneys’ fees.

         The Arbitration Award was mailed to Respondent by certified mail and by FedEx on or

  around April 9, 2020. Since the Award was granted, three months have elapsed and the Arbitration

  Award has not been modified, vacated or corrected and remains in full force and effect.


III.   Legal Argument

         Typically, confirmation of an arbitration award is "a summary proceeding that merely

  makes what is already a final arbitration award a judgment of the court." Citigroup, Inc. v. Abu

  Dhabi Inv. Auth., 776 F.3d 126, 132 (2d Cir. 2015). The Court "must grant [a request to confirm

  a decision] unless the award is vacated, modified, or corrected." D.H. Blair & Co., Inc. v.

  Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting 9 U.S.C. § 9) (internal quotation marks

  omitted). "The arbitrator's rationale for an award need not be explained, and the award should be

  confirmed if a ground for the arbitrator's decision can be inferred from the facts of the case." Id.


                                                   6
                Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 7 of 8




  (internal quotation marks omitted). A "barely colorable" justification for the arbitrator's decision

  is sufficient to meet that standard. Id.

          Under the Federal Arbitration Act, the party against whom the award was grated in an

  arbitration proceeding has three months to move the court to vacate or modify the arbitration award

  after the date the award is granted. See 9 U.S.C. § 12. "When the three month limitations period

  has run without vacation of the arbitration award, the successful party has a right to assume the

  award is valid and untainted, and to obtain its confirmation in a summary proceeding." Florasynth,

  Inc. v. Pickholz, 750 F.2d 171, 177 (2d Cir. 1984).

          In the present case, the facts established by Petitioner clearly and unequivocally support

  the Panel’s decision to grant an Arbitration Award in favor of Petitioner and against Respondent

  because Respondent defaulted on the Agreements and Petitioner sustained monetary damages as

  a result. Furthermore, the Award has not been vacated, modified, corrected or challenged by

  Respondent and Respondent has had more than three months to do so. Therefore, it is respectfully

  submitted that the Court should defer to the arbitration Panel, confirm their Arbitration Award and

  order judgment on the Award in favor of Petitioner and against Respondent for the sum of

  $626,705.48 (Six Hundred Twenty-Six Thousand Seven Hundred Five Dollars and 48/100).


IV.    Conclusion

          For the foregoing reasons, Petitioner New York Yankees Partnership and Legends

  Hospitality, LLC respectfully requests that the Court confirm the Arbitration Award and enter

  judgment on said Award in favor of Petitioner and against Respondent.




                                                   7
           Case 1:20-cv-05499 Document 5 Filed 07/17/20 Page 8 of 8




Dated: Buffalo, New York
       July 17, 2020

                                          THE LAW OFFICE OF
                                          JOHN P TOUHEY, PLLC

                                          /s/: John P. Touhey____________
                                                  John P. Touhey
                                          Attorney for Petitioner
                                          10 Lafayette Square, #1602
                                          Buffalo, New York 14203
                                          (716) 427-8770
                                          John.touhey@touheylaw.com




                                      8
